PER CURIAM.
In this family law case, we hold that trial court applied the wrong law in denying, as procedurally barred, Appellant’s motion for attorney’s fees. See In re Amendments to Florida Family Law Rules of Procedure, 101 So.3d 360, 360-61 (Fla. 2012) (“Finally, the Committee has pointed out that proposals for settlement are not used and are not appropriate in family law matters; accordingly, new rule 12.442 (Proposals for Settlement) is adopted, specifically stating that [rule 1.442] does not apply in family law cases.”); Fla. Fam. L.R.P. 12.442 (“Florida Rule of Civil Procedure 1.442 shall not apply in proceedings governed by these rules.”). The case is remanded to the trial court to address the motion on the merits.
REVERSED and REMANDED.
THOMAS, RAY, and MAKAR, JJ., concur.